Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2 and 5-17 are pending and rejected. Claims 1, 13, and 17 are amended. Claims 3 and 4 are cancelled. 

Claim Objections
Claim 17 is objected to because of the following informalities: “the resin consist of” should be “the resin consists of”.  Appropriate correction is required.

Claim Interpretation
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim has been amended to indicate that the resin does not comprise a polyamide and an aromatic polyamide, suggesting that the claim cannot include both materials so that it can possibly include one as long as both are not included. Applicant’s arguments dated 3/25/2022 suggest that the resin includes no polyamides in general. Therefore, it is unclear whether the claim is intended to indicate that the resin includes no polyamides or that it can include one of a polyamide or an aromatic polyamide as long as both are not included. For the purposes of examination, the claim is being interpreted in two ways: 1) since the claim has been amended to indicate that the resin does not comprise a polyamide and an aromatic polyamide, the claim is being interpreted as though a resin containing only one of a polyamide or an aromatic polyamide meets the claim limitations 2) since aromatic polyamides are considered to also be polyamides, the claim is being alternatively interpreted as though the resin composition does not comprise any polyamide, i.e. does not comprise polyamide or an aromatic polyamide.
	While claim 17 remedies the clarity of claim 1, the other dependent claims do not and they are therefore also rejected. Appropriate action is required without adding new matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki, JP H08-337880 A (provided on the IDS of 7/23/2021) and alternatively in view of Asai, JP H11-172465 A.
	The following citations for Tamaki, JP H08-337880 A are in reference to the machine translation provided by JPlat-Pat.
	The following citations for Asai, JP H11-172465 A are in reference to the machine translation provided by JPlat-Pat.
	Regarding claims 1 and 10, Tamaki teaches a method of roughening a surface of a resin substrate containing an amino resin granular material (overview). They teach that the process involves (a) forming an adhesive layer for electroless plating consisting of an amino resin and a heat-resistant resin (e.g. epoxy) on a substrate, (b) polishing the surface of the adhesive layer, (c) dissolving and removing a particulate material comprising an amino resin exposed using an acid, and then dissolving the heat-resistant resin surface with an alkali solution of permanganate to expose a particulate material comprising an amino resin, and (d) dissolving and removing a particulate material comprising an amino resin exposed using an acid (overview and 0009). They teach that steps (c) and (d) may be repeated 2 to 5 times (0010). They teach that the acid used in the process can be an organic acid or an inorganic acid, where examples include phosphoric acid, acetic acid, and formic acid (0015). They teach that the alkali solution of permanganate is an alkali solution of potassium permanganate and sodium permanganate (0015). They provide an example where the substrate is immersed in a phosphoric acid solution for 30 minutes and then immersed in a potassium permanganate solution for 2 minutes, where the process is repeated 5 times to roughen the surface (0023). In the example, the substrate is a glass epoxy copper-clad laminate that has the resin adhesive layer (0019-0023). Therefore, they teach roughening, or etching since material is removed during the process, a resin surface by immersing the surface in a solution containing an inorganic acid or an organic acid and treating the surface with an oxidizing agent, i.e. potassium permanganate (a salt of permanganic acid) by immersing the surface in a solution containing the oxidizing agent, where the process is repeated 5 times so as to provide a step (a) or treating with the claimed oxidizing agent and (b) treating with an activation treatment, where steps (a) and (b) are repeated. 
Tamaki teaches that the heat resistant resin in the adhesive can be epoxy resin (overview and 0016). It is noted that the instant specification at paragraph 0016 indicates that the resin used can include epoxy. As noted above, claim 10 requires immersing the resin in the oxidizing agent solution. Therefore, since Tamaki teaches immersing the substrate in the oxidizing agent solution containing potassium permanganate, i.e. a salt of permanganic acid, for a time within the ranges of instant claim 2 (as noted below), where the polymer surface includes epoxy, which is indicated as a suitable polymer in the instant specification, the oxidant is also expected to be adsorbed to the resin surface because Tamaki provides the claimed steps using the same materials for a time within the range of claims 2 and 13. Specifically, since Tamaki provides the claimed process steps using the claimed materials, the process is also expected to result in adsorbing the oxidizing agent to the resin surface and oxidizing the resin surface so as to etch the resin surface. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	Further, it is noted that there is no indication of a swelling treatment being performed such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have not performed a swelling treatment with the expectation of suitably roughening the surface for preparation of electroless plating. 
	As to the resin not comprising a polyamide and an aromatic polyamide, Tamaki teaches that the amino resins include melamine resins, urea resins, and guanamine resins (0016). They provide an example where the composition includes only melamine resin particles (0019-0023), suggesting that only one type of amino resin needs to be used. Therefore, when using melamine or guanamine resins alone the composition will only include aromatic polyamides or when using urea resins the composition will only include polyamides and not aromatic polyamides such that the composition is understood to not include both polyamides and aromatic polyamides as indicated in claim interpretation (1) above.  
	Alternatively: Tamaki does not teach that the resin does not comprise polyamide.
	Asai teaches an adhesive for electroless plating having a heat resistant resin matrix prepared by dispersing heat resistant resin particles which are soluble in an acid or oxidizing agent into the uncured heat resistant resin matrix which is made hardly soluble in the acid or the oxidizing agent by a curing treatment (Overview). They teach that the adhesive includes a blend of a thermoplastic and a thermosetting resin, where the thermosetting resin can be an epoxy resin, a phenol resin, a polyimide resin, or the like and the thermoplastic resin includes polyether sulfone, polysulfone, pholyphenylene sulfone, polyphenylene sulfide, polyphenyl ether, and polyetherimide (0010-0012). They teach that the heat resistant resin particles include amino resins (such as melamine resins, urea resins, and guanamine resins), epoxy resins, and bismaleimide-triazine resins (0017). They teach that the epoxy resin is advantageous in that it can be arbitrarily prepared by appropriately selecting the type of the oligomer or the curing agent, which is soluble in an acid or an oxidizing agent or sparingly soluble in an acid or an oxidizing agent (0017). They teach forming an interlayer resin insulating layer form the adhesive for electroless plating (0036). They teach roughening the surface of the interlayer resin insulating layer (adhesive layer for electroless plating) by dissolving the resin particles present on the surface of the adhesive and removing them by an acid or an oxidizing agent (0040). They teach that examples of the acid include phosphoric acid, hydrochloric acid, sulfuric acid, and organic acids such as formic acid and acetic acid (0040). They teach that oxidizing agents include permanganate (e.g. potassium permanganate) or chromic acid (0040). They teach performing electroless plating on the roughened surface of the interlayer resin (0042). Therefore, Asai teaches providing an adhesive layer for electroless plating where particles such as epoxy particles that are soluble in an acid such as phosphoric acid are mixed in a resin that is not soluble in the acid and roughening the layer by dissolving the particles from the layer using the acid followed by electroless plating.
	From the teachings of Asai, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tamaki to have used epoxy particles soluble in acid as a simple substitution for the amino particles because Asai indicates that epoxy particle that are soluble in acid can be used as an alternative to amino particles where the particles are removed by dissolving in the acid to roughen the surface such that it will be expected to provide a suitable material alternative to the amino particles of Tamaki which will similarly be dissolved so as to be removed for forming the anchors on the surface, where since Tamaki indicates that the epoxy matrix resin does not dissolve when undergoing acid treatment the combination of an acid-soluble and acid-insoluble epoxy resin is expected to provide suitable results. Therefore, in the process of Tamaki in view of Asai the resin will not comprise a polyamide or an aromatic polyamide. 
Regarding claim 2, Tamaki and alternatively Tamaki in view of Asai suggests the limitations of instant claim 1. Tamaki further teaches that step (a) is performed for 2 minutes, i.e. the potassium permanganate treatment step (0023) and step (b) is performed for 30 minutes, i.e. the phosphoric acid treatment step (0023), such that each or steps (a) and (b) is performed for a time within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Further, since Asai indicates that an epoxy soluble in acid is a suitable alternative to the amino resins used by Tamaki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also used the treatment time of Tamaki for the epoxy particles with the expectation of also dissolving the particles while not damaging the heat resistant resin for forming the desired anchors. Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the treatment time to be within the claimed range from the range of Tamaki to provide the desired effect of dissolving the acid-soluble epoxy particles for forming the anchors. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Tamaki and alternatively Tamaki in view of Asai suggests the limitations of instant claim 1. Tamaki further teaches that the activation step is performed by treatment with a solution comprising phosphoric acid (0023). Asai also teaches treating with acids such as phosphoric acid, hydrochloric acid, and sulfuric acid (0040).
Regarding claim 6, Tamaki and alternatively Tamaki in view of Asai suggests the surface etching process of claim 1. Tamaki further teaches performing electroless plating after etching (0023-0024), where there is no indication of performing a swelling treatment in the process (0019-0024), such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the treatment process without a swelling treatment with the anticipation of successfully plating the resin surface. 
Asai also teaches performing electroless plating after etching where there is no indication a swelling treatment is done (0040-0042). It is noted that they indicate that the oxidizing agent can be chromic acid or permanganate (0040), indicating that chromic acid treatment is not required and further this treatment is understood to occur when the particles are soluble in the oxidizer as opposed to being acid-soluble. 
Regarding claim 14, Tamaki and alternatively Tamaki in view of Asai suggests the limitations of instant claim 6. Tamaki further teaches treating the substrate with a treatment liquid containing PdCl2 before plating (0023-0024), such that a catalyst will be imparted or applied using a catalyst imparting treatment solution (0013-0014). 
Asai also teaches providing a catalyst nucleus on the roughened surface (0041).
Regarding claim 15, Tamaki and alternatively Tamaki in view of Asai suggests the limitations of instant claim 6. Tamaki further teaches that the plating is an electroless metal plating, i.e. copper plating (overview, 0013-0014, and 0023-0024).
Asai also teaches performing electroless metal plating, i.e. copper (0042).
Regarding claim 16, Tamaki and alternatively Tamaki in view of Asai suggests the limitations of instant claim 14. Tamaki further teaches applying the catalyst using the PdCl2 treatment liquid and then activating the catalyst using an acid treatment such as sulfuric acid (0013-0014 and 0023-0024). 
Regarding claim 17, Tamaki and alternatively Tamaki in view of Asai suggests the limitations of instant claim 1. Tamaki further teaches that the surface of the resin includes amino resin particles and a heat resistant resin such as epoxy (overview, 0016, and 0017), where Asai provides the suggestion to use acid-soluble epoxy resin particles as a simple substitution for the amino resin particles. Therefore, the resin will consist of epoxy resins.

	
Claims 7, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki, alternatively in view of Asai as applied to claim 1 above, and further in view of Nagao, US 2010/0155255 A1.
	Regarding claims 7, 8, and 12, Tamaki and alternatively Tamaki in view of Asai suggests the limitations of instant claim 1. Tamaki further teaches providing a catalyst to the surface using a treatment liquid containing PdCl before electroless plating (0013-0014 and 0023-0024).
	They do not teach degreasing or surface conditioning.
	Nagao teaches a pretreatment process for electroless plating of a resin molded article comprising etching the resin molded article using a manganate salt-containing etching solution, and then bringing the resin molded article into contact with an aqueous solution containing a reducing compound and an inorganic acid (abstract). They teach performing a surface-conditioning treatment using an amine compound after the post-treatment process so as to increase the amount of catalyst adsorbed to the surface, which allows stable production of a good plating film (0007). They teach that the substrate to be treated is a resin molded article where the resin is not particularly limited (0025). They teach that the etching treatment involved immersion into a solution containing a manganite salt such as potassium permanganate (0027, 0029, and 0038). They teach that when the surface of the resin molded article is extremely dirty, the surface may be degreased according to a usual method prior to etching (0040). They teach performing the post-etching treatment using a solution containing an inorganic acid such as phosphoric acid and a reducing agent (0041, 0043, and 0044). They teach performing the surface conditioning step after performing the post-etching treatment and washing with water (0055). They teach that the surface conditioning step can increase the adsorption amount of the catalyst on the surface of the article used as a substrate to be treated, enabling the stable formation of a good plating film (0047). They then teach applying the catalyst such as palladium followed by plating (0058-0059 and 0067).
	From the teachings of Nagao, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tamaki and alternatively Tamaki in view of Asai to have degreased the surface prior to etching or roughening and then after etching, i.e. after step (b) to have rinsed the substrate with water and performed surface conditioning because Nagao indicates it is desirable to degrease a resin surface prior to immersion in a permanganate salt solution for etching and to perform surface conditioning after etching/acid treatment and rinsing to increase the adsorption amount of the catalyst on the surface of the article used as a substrate to be treated, enabling the stable formation of a good plating film such that it will be expected to provide the desired and predictable result of cleaning the resin surface and improving the adhesion of the catalyst to the surface so as to provide a good plating film. Therefore, in the process of Tamaki in view of Nagao and alternatively Tamaki in view of Asai and Nagao the surface will be degreased, steps (a) and (b) will be performed and repeated, the surface will be washed with water, and then a surface conditioning (conditioner) treatment will be performed. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaki, alternatively in view of Asai, as applied to claim 1 above, and further in view of Hupe, US 5,373,629.
	Regarding claim 9, Tamaki and alternatively Tamaki in view of Asai suggests the limitations of instant claim 1. Tamaki further teaches that the oxidizing solution containing the permanganate is an alkaline solution (overview, 0010, and 0013), such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the solution so that it has a pH greater than 7 so as to provide an alkaline solution as desired by Tamaki.
	They do not teach that the oxidizing solution includes a pH buffer agent or a surfactant.
	Hupe teaches a process for manufacturing through-hole plated single-layer or multi-layer printed circuit boards based on a polymeric substrate material (abstract). They teach that the surface of the substrate is pre-treated in a solution having oxidizing activity where the solution contains salts of permanganate with a pH range from <1 to 14 (abstract and Col. 4, lines 13-24). They teach that the addition of ionic or non-ionic surfactants improves the quality of the oxidative pre-treatment (Col. 4, lines 13-24). 
	From the teachings of Hupe, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tamaki and alternatively Tamaki in view of Asai, to have included ionic or non-ionic surfactants in the oxidizing permanganate solution because Hupe indicates that their inclusion improves the quality of an oxidative pre-treatment containing permanganate salts having a pH overlapping the range suggested by Tamaki such that it will be expected to improve the quality of the treatment. Therefore, in the process of Tamaki in view of Hupe and Tamaki in view of Asai and Hupe, the solution comprising the oxidizing agent will further comprise a surfactant and have a pH overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki, alternatively in view of Asai, as applied to claim 1 above, and further in view of Patel, US 5,160,600.
	Regarding claim 11, Tamaki and alternatively Tamaki in view of Asai suggests the limitations of instant claim 1. Tamaki teaches using the acid solution to dissolve and remove the particulate material (0011), i.e. to etch away the particulate material.
	They do not teach including a surfactant in the solution comprising the activating agent.
Patel teaches a process of roughening and activating the surface of a polymer by contacting the polymer with an aqueous solution of acid, where the acid treatment is provided as a two-step etching system (title, abstract, Col. 6, lines 17-32 and claim 17). They teach performing etching using a solution containing at least one acid of a first acid group, a noble metal ion, and an oxidant, where the etching process is done in two steps using baths containing the same materials (Col. 2, line 50 to Col. 3, line 26 and Col. 6, lines 17-45). They teach that the acid in the solution can include phosphoric acid (abstract). They teach that the substrate can also be treated in a third step which comprises a more dilute formulation of either the first or second solutions (Col. 3, lines 41-43). They teach that the first and second etching solutions can contain nitric acid as the acid (Col. 2, line 50 to Col. 3, line 26, and Col. 6, lines 17-45), where nitric acid can be replaced by other oxidants such as potassium permanganate (Col. 5, lines 35-37), indicating that the third solution can also contain nitric acid since it is a more dilute solution of the first or second solution. They teach that the etching reaction can be accelerated by addition of oxidizing agents such as potassium permanganate (Col. 6, lines 37-40). Patel teaches that the time for etching preferably ranges from 1 minute to 15 minutes (Col. 6, lines 33-37). They teach immersing the substrates in the etching solutions (Col. 16, lines 50-68). They teach that to facilitate the solid-liquid (polymer-etchant) reactions, a wetting agent such as fluoro surfactant may be added in the etching formulations to facilitate more uniform etching (Col. 3, lines 44-47).
	From the teachings of Patel, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tamaki and alternatively Tamaki in view of Asai, to have included surfactant in the acid solution because Patel indicates that the inclusion of surfactants improves the wetting of an etching solution to a polymer for more uniform etching such that it will be expected to provide the benefits of improving the wetting of the solution with the surface for dissolving and removing the particulate materials. Therefore, in the process of Tamaki in view of Patel and Tamaki in view of Asai and Patel, the solution comprising the activating agent will surface comprise a surfactant. 
Regarding claim 13, Tamaki and alternatively Tamaki in view of Asai suggests the limitations of instant claim 1. Tamaki further teaches that step (a) is performed for 2 minutes, i.e. the potassium permanganate treatment step (0023) and step (b) is performed for 30 minutes, i.e. the phosphoric acid treatment step (0023), such that step (a) is performed for a time within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
They do not teach performing step (b) within the claimed range.
Patel teaches performing etching for a time ranging from 10 seconds to 30 minutes, preferably 1 minute to 15 minutes (Col. 6, lines 33-37). They teach etching using acids such as phosphoric acid (Col. 6, lines 17-32).
From the teachings of Patel, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tamaki and alternatively Tamaki in view of Asai, to have performed the phosphoric etching step from a time ranging from 10 seconds to 30 minutes because Patel indicates that such a time frame is suitable for etching a resin using acids such as phosphoric acid and the time frame overlaps the time used by Tamaki such that it will be expected to provide a suitable time frame for etching the resin particulates from the surface. Therefore, Tamaki in view of Patel and Tamaki in view of Asai and Patel suggest performing step (b) for a time overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

Response to Arguments
Applicant's arguments filed 3/25/2022 have been fully considered.
In light of the amendment to claim 17, the previous 112(b) rejection has been withdrawn.
In light of the amendments to claims 1 and 17, the above rejection has been modified to meet the claimed requirements, where the claims are interpreted as discussed above under “Claim Interpretations”. As Applicant’s arguments discuss that the claims are desired to not include amino resins, the added reference of Asai has been used to indicate that an acid-soluble epoxy resin can be used as a substitution for the acid-soluble amino resins of Tamaki. 
Additionally, while Tamaki requires the use of amino acid particulate material, since Asai indicates that the acid-soluble epoxy particles are a suitable alternative to the amino acids, the substitution is expected to provide the same results required by Tamaki.
	Further, while Applicant indicates that the claimed process does not require the use of particulate matter or the steps of polishing, dissolution and removal of the amino resin, the claims do not prohibit these features.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        
/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718